Title: John Adams to John Jay, 2 April 1784
From: Adams, John
To: Jay, John


        
          My dear Friend
          The Hague April 2. 1784
        
        I blush to acknowledge, that I received your favour of the 6. Feb. in its Season and in good Condition, and that I have not answered it.
        
        By leading a quiet Life, and by great Care and regular Exercise I have happily recovered a little Health and if you think it necessary I might now venture on a Journey to Paris. But I should be glad to wait here Six Weeks longer, that I may increase my stock of Strength a little more if possible, provided you will give me Leave.— I should be glad to know what you have upon the Carpet, and how advanced in brief, if you please.
        The Money for the Payment of Mr Morris’s Bills, is happily Secured, but We were a long time in bringing the Loan to bear.
        I have received, Several Letters from Boston and Philadelphia from very good Hands, which make very honourable and Affectionate Mention of you. You have erected a Monument to your Memory in every New England Heart.
        My Regards to your good Family, and belie[ve] me, your Sincere Friend
        
          John Adams
        
      